Citation Nr: 0812707	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-29 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for 
intermittent skin rash due to undiagnosed illness, from March 
29, 2005.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from May to August 1982 and 
from September 1990 to May 1991, to include service in 
Southwest Asia during the Persian Gulf War.  He also served 
in the Army Reserve and Army National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.  In September 
2003, the RO denied the veteran's claim for a TDIU.  The 
veteran filed a notice of disagreement (NOD) in February 
2004, and the RO issued a statement of the case (SOC) in 
August 2005.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
2005.

In June 2005, the RO reduced the rating for the veteran's 
intermittent skin rash due to undiagnosed illness, from 10 to 
0 percent, effective March 29, 2005.  The veteran filed a NOD 
in July 2005, the RO issued a SOC in August 2006, and the 
veteran filed a substantive appeal (via a VA Form 9) in 
September 2006.

In January 2008, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional medical evidence-
specifically, a letter from his treating VA physician 
pertinent to the claim for a TDIU.  The veteran waived 
initial RO consideration of this evidence.  Hence, the Board 
accepts the additional evidence for inclusion into the record 
on appeal.  See 38 C.F.R. §§  20.800, 20.1304 (2007).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2  The 10 percent rating for intermittent skin rash due to 
undiagnosed illness was in effect from November 2, 1994 to 
March 29, 2005, a period of more than five years.

3.  The June 2005 rating decision that reduced the rating and 
the August 2006 SOC reflect that the RO failed to consider, 
and provide notice of, the provisions of 38 C.F.R. § 3.344, 
the primary regulation governing rating reductions.

4.   The veteran has been granted service connection for 
dizziness, headaches, and muscle pain and twitching, all 
characterized as chronic fatigue syndrome, due to undiagnosed 
illness (rated as 60 percent disabling); diarrhea due to 
undiagnosed illness (rated as 10 percent disabling), 
undiagnosed illness manifested by night sweats ( rated as 10 
percent disabling), and intermittent skin rash due to 
undiagnosed illness (rated as 10 percent disabling).

5.  The competent evidence is at least evenly balanced as to 
whether the nature and severity of the veteran's service-
connected disabilities prevent him from obtaining and 
retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for service-connected 
intermittent skin rash due to undiagnosed illness, from 10 
percent disabling to 0 percent disabling, effective March 29, 
2005, was not in accordance with law, the criteria for 
restoration of the 10 percent rating are met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 3.344 
(2005-2007).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of each claim, the 
Board finds that all notification and development action 
needed to fairly adjudicate these claims has been 
accomplished.


II.  Analysis

A.  Rating Restoration

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155..  When an RO reduces a 
rating without following the applicable regulations, the 
reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344; 
see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In 
this case, the RO, in a June 2005 rating decision, reduced 
the rating for the veteran's intermittent skin rash from 10 
to 0 percent, effective March 29, 2005.  The 10 percent 
rating had been assigned in the RO's October 2000 rating 
decision, which granted service connection for intermittent 
skin rash effective November 2, 1994.  Thus, the veteran's 10 
percent rating for intermittent skin rash was in effect from 
November 2, 1994 to March 29, 2005, a period of more than 5 
years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) 
and (b) are for application.  See 38 C.F.R. § 3.44(c).  
[Parenthetically, the Board notes that the procedural 
requirements of 38 C.F.R. § 3.105(e) do not apply in this 
case because the reduction from 10 to 0 percent for the 
veteran's intermittent skin rash did not reduce the amount of 
compensation payable to him, as the veteran's combined rating 
remained at 70 percent.  See VAOPGCPREC 71-91 (November 7, 
1991).].

Where a veteran's schedular rating has been both stable and 
continuous for five years or more, the rating may be reduced 
only if the examination on which the reduction is based is at 
least as full and complete as that used to establish the 
higher evaluation.  38 C.F.R. § 3.344(a.).  Ratings for 
disease subject to temporary or episodic improvement will not 
be reduced on the basis of any one examination, except in 
those instances where the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Id. Moreover, though material improvement in 
the mental or physical condition is clearly reflected, the 
rating agency will consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  Id.

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition has demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care 
must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in the 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred, and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13 (2007); see also Brown v. Brown, 
5 Vet. App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

In this case, the RO's reduction of the veteran's rating was 
based on the report of a March 2005 VA skin examination, in 
which the examiner indicated that the lesions on the 
veteran's body affected 5 percent of his back area, but less 
than 1 percent of his entire body surface overall.  Under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, a 10 percent 
rating requires that at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas be affected.  The RO 
reduced the rating because of the finding that the lesions 
affected only 1 percent of the entire body surface.

Initially, the Board notes that, because the lesions affected 
at least 5 percent of the exposed area affected, the veteran 
could have been entitled to the 10 percent rating under DC 
7806.  More significantly, however, the June 2005 rating 
decision that reduced the rating and the August 2006 SOC 
reflect that the RO failed to consider, and provide notice 
of, the provisions of 38 C.F.R. § 3.344.  The RO did not 
address whether the VA examination used as a basis for the 
reduction was as full and complete as the examination on 
which the 10 percent rating was established, or whether the 
evidence demonstrated material improvement that would be 
obtained under the ordinary conditions of life.  See 38 
C.F.R. § 3.344(a) (2007); Kitchens v. Brown, 7 Vet. App. 320 
(1995).  Further, the SOC includes no citation to, or 
discussion of, 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the 
provisions of 38 C.F.R. § 3.344, if applicable, renders a 
rating decision void ab initio.  Such an omission is error 
and not in accordance with the law.  See Greyzck, 12 Vet. 
App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); Dofflemyer, 2 Vet. App. 277. Accordingly, the 10 
percent rating assigned for intermittent skin rash under 38 
C.F.R. § 4.118, Diagnostic Code 7806, must be restored, 
effective March 29, 2005. Given the outcome warranted in view 
of this procedural defect, the Board need not address, from 
an evidentiary standpoint, the actual merits of the 
reduction.



B.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2007).

In this case, veteran has been granted service connection for 
dizziness, headaches, and muscle pain and twitching, all 
characterized as chronic fatigue syndrome, due to undiagnosed 
illness (rated as 60 percent disabling); diarrhea due to 
undiagnosed illness (rated as 10 percent disabling), 
undiagnosed illness manifested by night sweats ( rated as 10 
percent disabling), and intermittent skin rash due to 
undiagnosed illness (rated as 10 percent disabling in view of 
the Board's decision, above).  As the veteran has a 
disability rated as 60 percent disabling, a combined rating 
of 70 percent, the minimum percentage requirements for a TDIU 
under 38 C.F.R. § 4.16(a) are met.  The remaining question, 
then, is whether the veteran's service-connected disabilities 
render him unemployable.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that, resolving all 
reasonable doubt in the veteran's favor, the criteria for a 
TDIU are met.

The veteran's July 2003 claim indicates that he has a high 
school education, and that he worked as a laborer until July 
1999 and resigned from employment due to a worker's 
compensation settlement.

The record reflects multiple opinions on the matter of 
whether the veteran's service-connected disabilities-each 
associated with undiagnosed illness based on his Persian Gulf 
War service-render him unable to secure or follow a 
substantially gainful occupation.

In February 2000, Dr. Hyman noted the veteran's symptoms, 
including chronic fatigue, skin rash, and diarrhea, and 
concluded that the veteran could not sustain attention to his 
job because of his chronic fatigue and the need to lie down 
within two hours of sitting, standing, and walking to 
overcome exhaustion.

In November 2000, Dr. Kreider, who noted treatment of the 
veteran since 1985, described the symptoms that the veteran 
experienced after his 1991 Gulf War service, including 
chronic fatigue, joint aches, headaches, dizziness, night 
sweats, and skin rashes.  Dr. Kreider concluded that the 
veteran's symptoms would continue and that he would be unable 
to work because of them.

In July 2002, Dr. D.M., a VA physician noted the veteran's 
symptoms of chronic fatigue, chronic headaches, and joint 
discomfort, described his treatment of these symptoms since 
April 1998, and concluded that the veteran had "been 
significantly functionally disabled" and "unable to work 
[in] a reasonably productive manner" because of these 
symptoms.  In September 2005, the same VA physician wrote 
that "the veteran is not currently employable related to a 
disability related to multiple symptoms which began occurring 
after potential exposures during the Persian Gulf conflict."  
He noted frequent episodes of severe fatigue, myalgias, 
headaches, difficulty concentrating, night sweats, and skin 
rashes.  He also noted the unknown etiology, causative agent, 
and prognosis for these symptoms, and concluded that the 
veteran "is totally disabled."  Subsequently, in response 
to a request for clarification, the same physician again 
reviewed the veteran's symptoms, noted that they had 
manifested six to twelve months after his Persian Gulf 
service, and concluded that the veteran suffered from these 
symptoms "to a degree that he would not be reliable as an 
employee in any occupation[,] certainly not in a full time 
capacity."

Taken together, the above medical opinions reflect that the 
physicians, who had examined the veteran and reviewed the 
relevant medical evidence, concluded that the symptoms for 
which the veteran has been granted service connection, as due 
to an undiagnosed illness related to his Persian Gulf 
service, impose significant occupational impairment.  The 
Board finds that these opinions not only constitute 
persuasive evidence on the question of the veteran's 
employability (see e.g., Prejean v. West, 13 Vet. App. 444, 
448-49 (2000)), but collectively suggest that, 
notwithstanding any impairment due to nonservice-connected 
disability/ies, his multiple service-connected disability 
preclude substantially gainful employment.  

The Board points out that the only contrary medical opinion 
is that of the physician's assistant who conduced the March 
2005 VA general medical examination.  After reviewing the 
claims file and examining the veteran, the physician's 
assistant concluded that, although the veteran could not 
perform a physically demanding job, he is physically able to 
perform part time or sedentary work.  A  physician co-signed 
the March 2005 VA examination report.

While neither the quantity of the medical opinions expressed 
(as opposed to the quality) nor the qualifications of those 
expressing them are dispositive in weighing medical evidence, 
in the circumstances of this case, the multiple physicians' 
opinions indicating that the veteran is unemployable due to 
his service-connected disabilities are entitled to at least 
the same probative value as the single physician's 
assistant's opinion finding that the veteran could perform 
part time or sedentary work.  See Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
Thus, the competent evidence is at least evenly balanced on 
the question of whether the nature and severity of the 
veteran's service-connected disabilities prevent him from 
obtaining and retaining substantially gainful employment.

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving eah such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Given the evidence noted above, and resolving all reasonable 
doubt in the veteran's favor, the Board concludes that the 
criteria for a TDIU are met.


ORDER

As the June 2005 reduction of the 10 percent rating for 
intermittent skin rash, due to undiagnosed illness, was in 
error, restoration of the 10 percent rating for this 
disability, effective March 29, 2005, is granted.

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


